EXHIBIT 10.3
 

 
FIRST AMENDMENT TO
TERM LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT AGREEMENT (this “Amendment”) made as
of the 26th day of February, 2013, by and among KITE REALTY GROUP, L.P., a
Delaware limited partnership (“Borrower”), KITE REALTY GROUP TRUST, a real
estate investment trust formed under the laws of the State of Maryland (“REIT”),
the Subsidiaries executing below as Guarantors (the “Subsidiary Guarantors”;
REIT and the Subsidiary Guarantors, collectively the “Guarantors”), KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE OTHER
LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which are
signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Term Loan Agreement dated as of April 30, 2012 (the “Credit
Agreement”); and
 
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
 
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 
1. Definitions.  All the terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.
 
2. Modification of the Credit Agreement.  Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
 
(a) By deleting in their entirety the definitions of “Capitalization Rate”,
“Development Properties” and “Revolving Credit Agreement”, appearing in Section
1.1. of the Credit Agreement, and inserting in lieu thereof the following:
 
               “Capitalization Rate” means seven and one-half percent (7.50%).
 
“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties, which were not owned (in whole or in
part) by Parent, Borrower or their Subsidiaries as of April 30, 2012.
Notwithstanding the foregoing, any such property which achieves an Occupancy
Rate of 85% shall no longer be a Development Property and, for purposes of
clarity, any purchase by Parent, Borrower or their Subsidiaries of an interest
of a joint venture partner in a ground-up development that was owned in part by
Parent, Borrower or their Subsidiaries as of April 30, 2012, shall not be a
Development Property as a result of such purchase.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Revolving Credit Agreement” means, that certain Third Amended and Restated
Credit Agreement dated as of February 26, 2013, among the Borrower, the Parent,
KeyBank National Association, as administrative agent, and the lenders party
thereto from time to time, as such agreement may be amended, supplemented and
modified from time to time.
 
(b) By deleting in its entirety Section 10.1.(a).of the Credit Agreement, and
inserting in lieu thereof the following:
 
“(a)           Maximum Leverage Ratio.  The Leverage Ratio to exceed the ratio
of 0.60 to 1.0 at any time; provided, however, that for any one (1) period of up
to two (2) consecutive fiscal quarters occurring during the term of this
Agreement during which the Leverage Ratio set forth above is otherwise required
to not exceed 0.60 to 1, the Leverage Ratio may be greater than 0.60 to 1, but
may not be greater than 0.625 to 1.0 (the “Increased Leverage Period”).”
 
(c) By deleting in its entirety Section 10.1.(c).of the Credit Agreement, and
inserting in lieu thereof the following:
 
“(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $350,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Parent or any Subsidiary after the Agreement Date
(other than Equity Issuances to the Parent or any Subsidiary).”
 
3. References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
 
4. Acknowledgment of Borrower and Guarantors.  Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms (except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of
equity), and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.
 
5. Representations and Warranties.  Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
 
(a) Authorization.  The execution, delivery and performance of this Amendment
and the transactions contemplated hereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrower or Guarantors is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrower or Guarantors, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of the Borrower or Guarantors or
any of their respective properties or to which any of the Borrower or Guarantors
is subject, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
of the Borrower or Guarantors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Enforceability.  The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.
 
(c) Approvals.  The execution, delivery and performance of this Amendment and
the transactions contemplated hereby do not require the approval or consent of
any Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.
 
(d) Reaffirmation.  Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
 
6. No Default.  By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
 
7. Waiver of Claims.  Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.
 
8. Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein.  Guarantors hereby consent to the
terms of this Amendment.  Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
 
9. Effective Date.  This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and all of the Lenders and
effectiveness of the Revolving Credit Agreement. The Borrower will pay the
reasonable fees and expenses of Agent in connection with this Amendment in
accordance with Section 13.2. of the Credit Agreement.  All interest and fees
accrued prior to the date of this Amendment under provisions of the Credit
Agreement modified by this Amendment shall remain payable at the due dates set
forth in the Credit Agreement.
 
10. Amendment as Loan Document.  This Amendment shall constitute a Loan
Document.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11. Counterparts.  This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
 
12. MISCELLANEOUS.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
 
BORROWER:
 
KITE REALTY GROUP, L.P., a Delaware limited partnership
 
 
By:
Kite Realty Group Trust, its sole General Partner

 
By:   /s/ Daniel R.
Sink                                                                                  
Daniel R. Sink, Executive Vice President and
Chief Financial Officer
 


 
REIT:
 
KITE REALTY GROUP TRUST
 
By:                 /s/ Daniel R.
Sink                                                                               
Name:            Daniel R. Sink
Title:              Executive Vice President and Chief Financial Officer
 


 
SUBSIDIARY GUARANTORS:


EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1
 
 
By:
Kite Realty Group, L.P., the sole member of each such Guarantor

 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:           /s/ Daniel R.
Sink                                                                  
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 

KRG COURTHOUSE SHADOWS, LLC
 
 
By:
KRG Courthouse Shadows I, LLC, its sole member

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
 
By:
                     /s/ Daniel R. Sink

 
Name:
Daniel R. Sink

 
Title:
Executive Vice President and Chief Financial Officer



 
CORNER ASSOCIATES, LP
 
 
By:
KRG Corner Associates, LLC, its sole general partner

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:              /s/ Daniel R.
Sink                                                   
Name:        Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KITE REALTY EDDY STREET LAND, LLC
 
By:           Kite Realty Holding, LLC, its sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R.
Sink                                                        
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 

KITE REALTY NEW HILL PLACE, LLC
KITE REALTY PEAKWAY AT 55, LLC
 
By:           Kite Realty Development, LLC, their sole member
 
By:           Kite Realty Holding, LLC, its sole member
 
 
By:
Kite Realty Group, L.P., its sole member

 
 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R. Sink                                              
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 


 
KRG CEDAR HILL VILLAGE, LP
KRG PIPELINE POINTE, LP
KRG SUNLAND II, LP


By:           KRG Texas, LLC, their sole general partner


By:           KRG Capital, LLC, its sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R. Sink                                              
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 


 

 
 
 

--------------------------------------------------------------------------------

 

KRG MARKET STREET VILLAGE, LP
 
By:           KRG Market Street Village I, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:             /s/ Daniel R.
Sink                                                     
Name:        Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KRG SAN ANTONIO, LP
 
By:           Kite San Antonio, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:           /s/ Daniel R.
Sink                                                       
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KRG EAGLE CREEK III, LLC
 
KRG PANOLA II, LLC
 
By:           KRG Capital, LLC, their sole member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                        
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 

KRG CEDAR HILL PLAZA, LP


 
By:
KRG CHP Management, LLC, its sole general partner

 
By:         /s/ Daniel R.
Sink                                                                                  
Name:   Daniel R. Sink
Title:     Executive Vice President and Chief Financial Officer




 
KRG CREC/KS PEMBROKE PINES, LLC
 
By:           KRG Pembroke Pines, LLC, its sole member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:           /s/ Daniel R.
Sink                                                       
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 





KRG PLAZA GREEN, LLC
 
By:           Kite McCarty State, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                        
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
By:           Preston Commons, LLP, its member
 
By:           Kite Realty Group, L.P., its managing partner
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                       
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 

KRG WOODRUFF GREENVILLE, LLC
 
By:           Kite McCarty State, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                        
Name:    Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
By:           Kite Pen, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                       
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 


 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender
 
By:          /s/ James
Komperda                                                                           
Name:    James
Komperda                                                                                 
Title:     Vice
President                                                                                

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
 
By:         /s/ Winita
Lau                                                                            
Name:   Winita
Lau                                                                                  
Title:      Vice
President                                                                             

 
THE HUNTINGTON NATIONAL BANK, as Documentation Agent and as a Lender
 
By:         /s/ Arthur N.
DePompei                                                                             
Name:   Arthur N.
DePompei                                                                                  
Title:     Vice
President                                                                                 

 
RAYMOND JAMES BANK, N.A. (f/k/a Raymond James Bank, FSB)
 
By:          /s/ James M.
Armstrong                                                                           
Name:     James M.
Armstrong                                                                               
Title:       Senior Vice
President                                                                              

 
ASSOCIATED BANK NATIONAL ASSOCIATION
 
By:        /s/ Shawn S.
Bullock                                                                            
Name:   Shawn S.
Bullock                                                                                  
Title:    Senior Vice
President                                                                                  
 

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 

 
Name of Subsidiary
State of Formation
1. 
82 & Otty, LLC
Indiana
2. 
Brentwood Land Partners, LLC
Indiana
3. 
Eagle Plaza II, LLC
Indiana
4. 
Glendale Centre, L.L.C.
Indiana
5. 
Kite Eagle Creek, LLC
Indiana
6. 
Kite Greyhound III, LLC
Indiana
7. 
Kite Greyhound, LLC
Indiana
8. 
Kite King’s Lake, LLC
Indiana
9. 
Kite Washington Parking, LLC
Indiana
10. 
Kite West 86th Street II, LLC
Indiana
11. 
KRG Bolton Plaza, LLC
Indiana
12. 
KRG College I, LLC
Indiana
13. 
KRG College, LLC
Indiana
14. 
KRG Cool Creek Outlots, LLC
Indiana
15. 
KRG Cove Center, LLC
Indiana
16. 
KRG Eagle Creek IV, LLC
Indiana
17. 
KRG Eddy Street FS Hotel, LLC
Indiana
18. 
KRG Estero, LLC
Indiana
19. 
KRG Fox Lake Crossing, LLC
Delaware
20. 
KRG Gainesville, LLC
Indiana
21. 
KRG ISS LH OUTLOT, LLC
Indiana
22. 
KRG Lithia, LLC
Indiana
23. 
KRG New Hill Place, LLC
Indiana
24. 
KRG Oleander, LLC
Indiana
25. 
KRG Peakway at 55, LLC
Indiana
26. 
KRG Plaza Green, LLC
Indiana
27. 
KRG Rivers Edge, LLC
Indiana
28. 
KRG Rivers Edge II, LLC
Indiana
29. 
KRG Waterford Lakes, LLC
Indiana
30. 
KRG Woodruff Greenville, LLC
Indiana
31. 
Noblesville Partners, LLC
Indiana






